Exhibit 10.2

 

DUKE ENERGY CORPORATION
EXECUTIVE CASH BALANCE PLAN

 

As Amended and Restated Effective August 26, 2008

 

ARTICLE I
PURPOSE OF PLAN

 

The purpose of the Duke Energy Corporation Executive Cash Balance Plan (the
“Plan”) is to provide additional retirement benefits for a select group of
management or highly compensated employees.  The Plan originally was effective
as of January 1, 1997 and was amended thereafter from time to time.  Effective
January 1, 1999, the Plan replaced the PanEnergy Corp Key Executive Retirement
Benefit Equalization Plan and all benefits provided thereunder were provided in
accordance with the terms set forth herein.  The Plan is intended to be a
non-qualified, unfunded plan of deferred compensation for a select group of
management or highly compensated employees under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and shall be so interpreted and
administered.  Effective August 26, 2008, the Plan is hereby amended and
restated in its entirety, as set forth herein, in order to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

The Plan is divided into two separate parts, one of which shall be referred to
herein as “Part I” and the other shall be referred to herein as “Part II.”  Any
“amounts deferred” in taxable years beginning before January 1, 2005 (within the
meaning of Section 409A of the Code) and any earnings thereon shall be governed
by the terms of Part I of the Plan, as set forth herein.  It is intended that
such amounts and the earnings thereon shall be exempt from the application of
Section 409A of the Code.  Nothing contained herein is intended to materially
enhance a benefit or right existing under Part I of the Plan as of October 3,
2004, or add a new material benefit or right to Part I of the Plan.  As of
January 1, 2005 (“Effective Date”), Part I of the Plan is frozen, and neither
the Company, its affiliates nor any individual shall make or permit to be made
any additional contributions or deferrals under Part I of the Plan (other than
earnings) on or after that date.

 

Any “amounts deferred” in taxable years beginning on or after January 1, 2005
(within the meaning of Section 409A of the Code) and any earnings thereon shall
be governed by the terms and conditions of Part II of the Plan, as set forth
herein.  To the extent that any of those amounts were credited under the Plan
prior to the Effective Date (the “Transferred Amounts”), then the Committee
shall transfer the Transferred Amounts from Part I of the Plan to Part II of the
Plan and credit those amounts to the appropriate bookkeeping accounts under
Part II of this Plan, as selected by the Committee in its sole discretion.  As a
result of such transfer and crediting, all of the Company’s obligations and
Participant’s rights with respect to the Transferred Amounts under Part I of the
Plan, if any, shall automatically be extinguished and become obligations and
rights under Part II of this Plan without further action.

 

--------------------------------------------------------------------------------


 

ARTICLE II
DEFINITIONS

 

Wherever used herein, a pronoun or adjective in the masculine gender includes
the feminine gender, the singular includes the plural, and the following terms
have the following meanings unless a different meaning is clearly required by
the context:

 

2.1                                 “Affiliated Group” shall mean the Company
and all entities with whom the Company would be considered a single employer
under Sections 414(b) and 414(c) of the Code, provided that in applying
Section 1563(a)(1), (2), and (3) for purposes of determining a controlled group
of corporations under Section 414(b) of the Code, the term “at least 45 percent”
is used instead of “at least 80 percent” each place it appears in Code
Section 1563(a)(1), (2), and (3), and in applying Treasury Regulation
Section 1.414(c)-2 for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Section 414(c),
the term “at least 45 percent” is used instead of “at least 80 percent” each
place it appears in that regulation.  Such term shall be interpreted in a manner
consistent with the definition of “service recipient” contained in Section 409A
of the Code.

 

2.2                                 “Beneficiary” means the person or persons
designated by a Participant, or by another person entitled to receive benefits
hereunder, to receive benefits following the death of such person.

 

2.3                                 “Board of Directors” means the Board of
Directors of Duke Energy Corporation.

 

2.4                                 “Change in Control” shall be deemed to have
occurred upon:

 

(a)                                  an acquisition subsequent to the Effective
Date hereof by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(A) the then outstanding shares of common stock of Duke Energy Corporation or
(B) the combined voting power of the then outstanding voting securities of Duke
Energy Corporation entitled to vote generally in the election of directors;
excluding, however, the following: (1) any acquisition directly from Duke Energy
Corporation, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from Duke Energy Corporation, (2) any acquisition by Duke Energy Corporation and
(3) any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by Duke Energy Corporation or its affiliated companies;

 

(b)                                 during any period of two (2) consecutive
years (not including any period prior to the Effective Date), individuals who at
the beginning of such period constitute the Board of Directors (and any new
directors whose election by the Board of Directors or nomination for election by
the Duke Energy Corporation’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
so approved) cease for any reason (except for death, disability or voluntary
retirement) to constitute a majority thereof;

 

2

--------------------------------------------------------------------------------


 

(c)                                  the consummation of a merger,
consolidation, reorganization or similar corporate transaction, which has been
approved by the shareholders of Duke Energy Corporation, whether or not Duke
Energy Corporation is the surviving corporation in such transaction, other than
a merger, consolidation, or reorganization that would result in the voting
securities of Duke Energy Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the combined
voting power of the voting securities of Duke Energy Corporation (or such
surviving entity) outstanding immediately after such merger, consolidation or
reorganization;

 

(d)                                 the consummation of (A) the sale or other
disposition of all or substantially all of the assets of Duke Energy Corporation
or (B) a complete liquidation or dissolution of Duke Energy Corporation, which
has been approved by the shareholders of Duke Energy Corporation; or

 

(e)                                  adoption by the Board of Directors of a
resolution to the effect that any Person has acquired effective control of the
business and affairs of Duke Energy Corporation.

 

2.5                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

2.6                                 “Committee” means the Compensation Committee
of the Board of Directors or its delegate.

 

2.7                                 “Company” means Duke Energy Corporation and
its affiliated companies.

 

2.8                                 “Compensation” means “Compensation” as
defined in the Retirement Cash Balance Plan but without regard to the
limitations of Code Section 401(a)(17) and including Employee deferrals (except
for deferrals of long-term incentive awards) under the Duke Energy Corporation
Executive Savings Plan.

 

2.9                                 “Employee” means a person employed by the
Affiliated Group.

 

2.10                           “Equalization Plan” means the PanEnergy Corp Key
Executive Retirement Benefit Equalization Plan as it existed on December 31,
1998.

 

2.11                           “Interest Credit” means an amount credited
pursuant to Section 4.4 of the Plan.

 

2.12                           “Interest Factor” means the interest rate
determined by the formula (1 + i), raised to the one-twelfth (1/12th) power,
minus one (1), where “i” equals the yield on 30-year Treasury Bonds as published
in the Federal Reserve Statistical Release H.15 for the end of the third full
business week of the month prior to the beginning of the calendar quarter for
which the monthly accrual is being applied, but not more than an annual
percentage rate of nine percent (9%) and not less than an annual percentage rate
of four percent (4%).

 

2.13                           “Make-Whole Benefit” means the benefit provided
pursuant to Section 4.2 of the Plan.

 

3

--------------------------------------------------------------------------------


 

2.14                           “Participant” means an Employee who is entitled
to receive benefits from the Plan.

 

2.15                           “Part I” and “Part II” of the Plan are defined in
Article I.

 

2.16                           “Pay Credit” means a credit that is added to a
Participant’s Make-Whole Account pursuant to Section 4.2.

 

2.17                           “Plan” means the Duke Energy Corporation
Executive Cash Balance Plan.

 

2.18                           “Retirement Cash Balance Plan” means (i) for
purposes of Part I, the Duke Energy Retirement Cash Balance Plan as in effect on
October 3, 2004, without giving effect to amendments adopted thereafter, and
(ii) for purposes of Part II, the Duke Energy Retirement Cash Balance Plan as in
effect from time to time.

 

2.19                           “Separation from Service” shall mean a
termination of employment with the Affiliated Group in such a manner as to
constitute a “separation from service” as defined under Section 409A of the
Code.  To the extent permitted by Section 409A of the Code, the Committee
retains discretion, in the event of a sale or other disposition of assets, to
specify whether a Participant who provides services to the purchaser immediately
after the transaction has incurred a Separation from Service.

 

2.20                           “Specified Employee” shall mean, as of any date,
a “specified employee”, as defined in Section 409A of the Code (as determined
under the Company’s policy for identifying specified employees on the relevant
date), of the Company or any entity which would be considered to be a single
employer with the Company under Section 414(b) or Section 414(c) of the Code.

 

2.21                           “Supplemental Credit” means a credit that is
added to a Participant’s Supplemental Account pursuant to Section 4.3.

 

2.22                           “Supplemental Benefit” means the benefit provided
under Section 4.3 of the Plan.

 

2.23                           “Supplemental Retirement Plan” means the
Supplemental Retirement Plan for Employees of Duke Power Company as it existed
on December 31, 1996.

 

2.24                           “Supplemental Security Plan” means the Duke Power
Company Supplemental Security Plan as it existed on December 31, 1996.

 

ARTICLE III
ELIGIBILITY

 

3.1                                 General Rule.  Any Employee designated by
the Committee shall be eligible to participate in the Plan and shall remain
eligible as long as he continues to be an Employee or until designated
ineligible by the Committee.  Notwithstanding the foregoing, an Employee who is
not a member of a “select group of management or highly compensated employees”
within the meaning of ERISA, may not participate in the Plan.  Participants
shall not receive any benefits

 

4

--------------------------------------------------------------------------------


 

under the terms of the Supplemental Retirement Plan, the Supplemental Security
Plan or the Equalization Plan.

 

3.2                                 Former Employees.  Former Employees,
(i) whose Company employment terminated before January 1, 1997, and who had
accrued benefits under the Supplemental Retirement Plan or Supplemental Security
Plan, or (ii) whose Company employment terminated before January 1, 1999, and
who had accrued benefits under the Equalization Plan, will receive payment, or
will continue to receive payment, of such benefits under the terms of such
plans.  Such former Employees will not participate in this Plan.

 

ARTICLE IV
BENEFITS

 

4.1                                 General Rule.  The Plan provides a
Make-Whole Benefit and may provide a Supplemental Benefit.  Each Participant
shall have a Make-Whole Account, which is a bookkeeping account established
under this Plan and shall be eligible for a Make-Whole Benefit.  The Committee
will determine whether a Participant is to be eligible for a Supplemental
Benefit, in which case a “Supplemental Account,” which is a bookkeeping account,
shall be established.

 

4.2                                 Pay Credits to the Make-Whole Account. 
Under the Make-Whole Benefit, for any month that a Participant is eligible to
participate in this Plan, the Participant’s Make-Whole Account shall receive a
Pay Credit equal to the excess, if any, of (a) the pay credit that would have
been provided under the Retirement Cash Balance Plan for the month if the
Retirement Cash Balance Plan used the definition of Compensation set forth
herein and, to the extent determined by the Committee from time to time, other
types of excluded pay were treated as eligible compensation under such Plan;
over (b) the pay credit for the month that is actually made to the Participant’s
account under the Retirement Cash Balance Plan.  A Participant, while “Disabled”
as defined in the Retirement Cash Balance Plan and continuing to receive pay
credits to the Participant’s account under the Retirement Cash Balance Plan,
shall continue to receive Pay Credits to the Participant’s Make-Whole Account
determined on the same basis as his continued pay credits under the Retirement
Cash Balance Plan, and based upon his eligible Compensation.  In addition, the
Make-Whole Benefit provides a Pay Credit to the Participant’s Make-Whole Account
equal to any reduction in a benefit under the Retirement Cash Balance Plan
resulting from the limitations imposed by Section 415 of the Code.  Where an
opening account balance under the Retirement Cash Balance Plan has been
established for a Participant, the Committee, in its sole discretion, may
establish an opening balance for the Participant’s Make-Whole Account that is
designed to provide a transition benefit comparable to the benefit provided
through the Retirement Cash Balance Plan opening account balance, but without
regard to the limitations imposed by Sections 401(a)(17) or 415 of the Code.  If
the value of the benefit which a vested Participant had accrued under the
Supplemental Retirement Plan as of December 31, 1996, is greater than the value
of the Participant’s Make-Whole Account on the date the Participant retires,
such higher value shall apply.

 

4.3                                 Supplemental Credits.  A Participant’s
Supplemental Account shall receive such Supplemental Credits, in such amounts
and at such times, as the Committee, in its sole discretion, may determine. 
Supplemental Credits may include, but are not limited to, an opening account
balance or a one-time credit in recognition of the December 31, 1998,
discontinuance of

 

5

--------------------------------------------------------------------------------


 

supplemental pay credits.  Notwithstanding Sections 4.3 and 4.4 to the contrary,
the Minimum Benefit feature of Section 4.3(e) of the Plan, as in effect prior to
January 1, 1999, is preserved herein and incorporated by reference.

 

4.4                                 Interest Credits.  An Interest Credit will
be added to a Participant’s Make-Whole Account and to a Participant’s
Supplemental Account as of the end of each calendar month ending prior to the
month in which the respective account is fully distributed or forfeited.  The
amount of the Interest Credit for a month will equal the balance of the
respective account as of the end of the prior month (after adding any Pay
Credit, Supplemental Credit and Interest Credit for the prior month and
subtracting any payment or forfeiture for the prior month) multiplied by the
Interest Factor for the month.  Notwithstanding the foregoing, and for purposes
of Part I only, Interest Credits to the Supplemental Account of a Participant
whose employment with the Company terminates before attaining the earliest
retirement age under the Retirement Cash Balance Plan will be suspended
beginning with the month during which employment terminates and will not resume
until the month following the month during which payment of the Supplemental
Benefit commences.

 

ARTICLE V
VESTING

 

5.1                                 General Rule.  Unless the Committee provides
otherwise for a particular Participant at the time the Participant initially
becomes eligible to participate in the Plan or at the time of an award of a
particular Supplemental Credit (and any Interest Credits thereto), a Participant
will become fully vested in the Participant’s Make-Whole Account and the
Participant’s Supplemental Account, if any, when (i) the Participant becomes
vested under the Retirement Cash Balance Plan, or (ii) the Participant’s
employment with the Company terminates on account of the Participant’s death or
the Participant having become “Disabled”, as defined in the Retirement Cash
Balance Plan.  If a Participant’s employment with the Company terminates and the
Participant is not fully vested, the unvested portion of the Participant’s
Make-Whole Account and of the Participant’s Supplemental Account, if any, shall
be immediately forfeited and no benefit under the Plan shall be paid with
respect thereto.

 

5.2                                 Prior Supplemental Credits.  Notwithstanding
the foregoing, any one-time Supplemental Credit to a Participant’s Supplemental
Account that is made in recognition of the December 31, 1998 discontinuance of
supplemental pay credit, and any Interest Credits thereon, shall not vest, and
shall be forfeited if the Participant’s employment with the Company terminates
before January 1, 2004, unless such employment termination is on account of the
Participant’s retirement under the Retirement Cash Balance Plan, death, or the
Participant having become “Disabled,” as defined in the Retirement Cash Balance
Plan, or unless such employment termination is by the Company other than for
“cause”.  The Company shall have “cause” to terminate the Participant’s
employment upon (a) the willful and continued failure by the Participant to
substantially perform his employment duties (other than any such failure
resulting from the Participant’s incapacity due to physical or mental illness)
after demand for substantial performance is delivered by the Company,
specifically identifying the manner in which the Company believes the
Participant has not substantially performed his duties, or (b) the willful
engaging by the Participant in misconduct which is materially injurious to the
Company, monetarily or otherwise.  For purposes of this Section, no act, or
failure to act, on the

 

6

--------------------------------------------------------------------------------


 

Participant’s part shall be considered “willful” unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.

 

5.3                                 Change in Control.  In the event of a Change
in Control, all Participant accounts under the Plan shall become fully and
immediately vested and non-forfeitable and shall thereafter be maintained and
paid in accordance with the terms of this Plan.

 

ARTICLE VI
PAYMENT OF BENEFITS

 

6.1(a)                   Timing of Payments Under Part I.  For purposes of
Part I of the Plan, a Participant whose Company employment terminates prior to
the Participant’s earliest retirement age under the Retirement Cash Balance Plan
will receive, or will begin to receive, payment of his vested Make-Whole Account
and his vested Supplemental Account, if any, as soon as administratively
feasible following the month in which the Participant attains age 55.  A
Participant whose Company employment terminates after the Participant’s earliest
retirement age under the Retirement Cash Balance Plan will receive, or will
begin to receive, payment of his vested Make-Whole Account and his vested
Supplemental Account, if any, as soon as administratively feasible following the
month in which the Participant’s employment terminates.  However, a Participant,
while “Disabled” (as defined in the Retirement Cash Balance Plan) and continuing
to receive pay credits to the Participant’s account under the Retirement Cash
Balance Plan, shall not receive payment of benefits during the period the
Participant receives such pay credits.  Any other Participant whose Company
employment terminates and whose Make-Whole Account and Supplemental Account, if
any, have a combined balance, as of the last day of the month during which
employment terminated, of less than $25,000, will receive payment of his vested
Make-Whole Account and his vested Supplemental Account, if any, in a single sum,
as soon as administratively feasible following the month in which the
Participant’s employment with the Company terminates.

 

6.1(b)                  Timing of Payments Under Part II.  For purposes of
Part II of the Plan, and subject to Section 6.5, a Participant whose Company
employment terminates on or after December 31, 2006 will receive, or will begin
to receive, payment of his vested Make-Whole Account and his vested Supplemental
Account, if any, within 60 days after Separation from Service.

 

6.2(a)(1)                                                     Election of
Form of Benefit Under Part I.  With respect to Part I of the Plan, each
Participant has been provided the opportunity to elect from among the forms of
benefit payment specified in Section 6.2(b)(1) the manner in which such
Participant’s vested Make-Whole Account and his vested Supplemental Account, if
any, shall be paid.  A Participant may change his form of benefit payment
election under Part I of the Plan at any time, and from time to time, by
completing such form as the Committee provides and filing the completed form
with the Committee.  No such change shall become effective unless and until the
Participant has continued in employment with the Company for at least one year
from the date on which the Committee receives notification of the change.

 

7

--------------------------------------------------------------------------------


 

6.2(a)(2)                                                   Election of Form of
Benefit Under Part II.  With respect to Part II of the Plan, no later than
December 31, 2008 (or such earlier date set by the Committee), each Participant
must elect from among the forms of benefit payment specified in
Section 6.2(b)(2) the manner in which such Participant’s vested Make-Whole
Account and his vested Supplemental Account, if any, shall be paid.  The
election described in this Section 6.2(a)(2) shall be subject to such terms and
conditions as the Committee may specify in its sole discretion and shall be
consistent with the terms of Notice 2007-86 and the applicable proposed and
final Treasury Regulations issued under Section 409A of the Code.  To the extent
that a Participant does not designate the manner in which such Participant’s
vested Make-Whole Account and his vested Supplemental Account, if any, shall be
paid as provided in this Section 6.2(a)(2) (or such designation does not comply
with the terms of Part II of the Plan), such accounts shall be paid in a single
lump sum.  Notwithstanding anything contained in the Plan to the contrary,
except Section 6.2(d), or any other plan, policy, practice or program, contract
or agreement with the Company or the Affiliated Group (unless otherwise
specifically provided therein in a specific reference to this Plan), a
Participant who becomes eligible to participate in the Plan after December 31,
2008 shall have no right to choose a form of payment for his accounts, and,
instead, his vested Make-Whole Account and his vested Supplemental Account, if
any, shall be paid in a single lump sum.

 

6.2(b)(1)                                                  Forms of Benefit
Under Part I.  The forms of benefit payment available under Part I of the Plan
are:

 

(A)                              single lump sum payment;
(B)                                monthly payments for three years;
(C)                                monthly payments for ten years; and
(D)                               monthly payments for fifteen years.

 

At such time as benefits under the Plan become payable with respect to a
Participant, such benefits shall be paid in accordance with the benefit payment
form then in effect unless otherwise expressly provided by the Plan.

 

6.2(b)(2)                                                  Forms of Benefit
Under Part II.  The forms of benefit payment available under Part II of the Plan
are:

 

(A)                              single lump sum payment;
(B)                                monthly payments for two to ten years; and
(C)                                monthly payments for fifteen years.

 

At such time as benefits under the Plan become payable with respect to a
Participant, such benefits shall be paid in accordance with the benefit payment
form then in effect unless otherwise expressly provided by the Plan.

 

6.2(c)                   Calculation of Installment Payments.  In the event of
monthly installment payments, the amount of the payment for a particular month
shall be calculated as follows:

 

Monthly amount

=

V

 

 

N

 

8

--------------------------------------------------------------------------------


 

where

 

N                                       represents the number of months
remaining in the payment term and

 

V                                        represents the sum of the balance of
the Participant’s Make-Whole Account and the balance of the Participant’s
Supplemental Account, if any, determined as of the end of the prior month after
adding any Pay Credits, Supplemental Credits and Interest Credits for the prior
month and subtracting any payment or forfeiture for the prior month.

 

6.2(d)                                                                Forms of
Benefit – Supplemental Account.  Notwithstanding any other provision of the
Plan, prior to making a Supplemental Credit, the Committee may provide that the
portion of the Participant’s vested Supplemental Account that is attributable to
such Supplemental Credit shall be distributed in any benefit payment form
specified in advance by the Committee.

 

6.3                                 Payments in Cash.  Any benefit payment due
under the Plan shall be paid in cash.

 

6.4                                 Financial Hardship.  Upon written request by
a Participant, the Committee may distribute to a Participant who is receiving a
monthly payment form of distribution, such amount of the remaining balance of
the Participant’s vested Make-Whole Account and vested Supplemental Account, if
any, which the Committee determines is necessary to provide for a financial
hardship suffered by the Participant.  For purposes of Part I of the Plan, the
term “financial hardship” shall mean a severe financial hardship as determined
under federal income tax law, regulations and rulings which are applicable to
non-qualified deferred compensation plans.  For purposes of Part II of the Plan,
the term “financial hardship” shall mean an “unforeseeable emergency” as defined
under Section 409A of the Code.  Payment shall be made within 60 days following
the determination that a withdrawal shall be permitted under this Section, or
such later date as may be required under Section 6.5.

 

6.5                                 Mandatory Six-Month Delay Under Part II. 
Except as otherwise provided in Sections 6.6(a) and (b), and to the extent
required under Section 409A of the Code, with respect to any Participant who is
a Specified Employee as of his or her Separation from Service, the payment of
benefits from Part II of the Plan that are otherwise payable pursuant to the
Participant’s Separation from Service shall commence within 60 days after the
first business day of the seventh month following such Separation from Service
(or if earlier, upon the Participant’s death).

 

6.6                                 Discretionary Acceleration of Payment.  To
the extent permitted by Section 409A of the Code, the Committee may, in its sole
discretion, accelerate the time or schedule of a payment of benefits under
Part II of the Plan as provided in this Section.  The provisions of this
Section are intended to comply with the exception to accelerated payments under
Treasury Regulation Section 1.409A-3(j) and shall be interpreted and
administered accordingly.  Except as otherwise specifically provided in Part II
of this Plan, the Committee may not accelerate the time or schedule of any
payment or amount scheduled to be paid under the Plan within the meaning of
Section 409A of the Code.

 

9

--------------------------------------------------------------------------------


 

(a)                                  Domestic Relations Order.  The Committee
may, in its sole discretion, accelerate the time or schedule of a payment under
Part II of the Plan to an individual other than the Participant as may be
necessary to fulfill a domestic relations order (as defined in
Section 414(p)(1)(B) of the Code).

 

(b)                                 Employment Taxes.  The Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under Part II of the Plan to pay the Federal Insurance Contributions Act
(FICA) tax imposed under Sections 3101, 3121(a), and 3121(v)(2) of the Code, or
the Railroad Retirement Act (RRTA) tax imposed under Sections 3201, 3211,
3231(e)(1), and 3231(e)(8) of the Code, where applicable, on compensation
deferred under the Plan (the FICA or RRTA amount).  Additionally, the Committee
may, in its sole discretion, provide for the acceleration of the time or
schedule of a payment, to pay the income tax at source on wages imposed under
Section 3401 of the Code or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA or RRTA amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Section 3401 of the Code wages and taxes.
 However, the total payment under this acceleration provision must not exceed
the aggregate of the FICA or RRTA amount, and the income tax withholding related
to such FICA or RRTA amount.

 

(c)                                  Payment Upon Income Inclusion Under
Section 409A.  Subject to Section 6.5 hereof, the Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under Part II of the Plan at any time the Plan fails to meet the requirements of
Section 409A of the Code.  The payment may not exceed the amount required to be
included in income as a result of the failure to comply with the requirements of
Section 409A of the Code.

 

(d)                                 Payment of State, Local, or Foreign Taxes. 
Subject to Section 6.5 hereof, the Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under Part II
of the Plan to reflect payment of state, local, or foreign tax obligations
arising from participation in the Plan that apply to an amount deferred under
Part II of the Plan before the amount is paid or made available to the
Participant (the state, local, or foreign tax amount).  Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
 The payment may be made in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by payment directly to the
participant.  Additionally, the Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under Part II of the
Plan to pay the income tax at source on wages imposed under Section 3401 of the
Code as a result of such payment and to pay the additional income tax at source
on wages imposed under Section 3401 of the Code attributable to such additional
wages and taxes.  However, the total payment under this acceleration provision
must not exceed the aggregate of the state, local, and foreign tax amount, and
the income tax withholding related to such state, local, and foreign tax amount.

 

(e)                                  Certain Offsets.  Subject to Section 6.5
hereof, the Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under Part II of the Plan as satisfaction
of a debt of the Participant to the Company (or any entity which would be
considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code), where such debt is incurred in the ordinary course
of the service relationship between

 

10

--------------------------------------------------------------------------------


 

the Company (or any entity which would be considered to be a single employer
with the Company under Section 414(b) or Section 414(c) of the Code) and the
Participant, the entire amount of reduction in any of the taxable years of the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) does not exceed
$5,000, and the reduction is made at the same time and in the same amount as the
debt otherwise would have been due and collected from the Participant.

 

(f)                                    Bona Fide Disputes as to a Right to a
Payment.  Subject to Section 6.5 hereof, the Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under Part II of the Plan where such payments occur as part of a settlement
between the Participant and the Company (or any entity which would be considered
to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code) of an arm’s length, bona fide dispute as to the
Participant’s right to the deferred amount.

 

(g)                                 Other Events and Conditions.  Subject to
Section 6.5 hereof, a payment may be accelerated upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.

 

6.7                                 Delay of Payments.  To the extent permitted
under Section 409A of the Code, the Committee may, in its sole discretion, delay
payment of benefits under Part II of the Plan under any of the following
circumstances, provided that the Committee treats all payments to similarly
situated Participants on a reasonably consistent basis:

 

(a)                                  Payments Subject to Section 162(m).  A
payment may be delayed to the extent that the Committee reasonably anticipates
that if the payment were made as scheduled, the Company’s deduction with respect
to such payment would not be permitted due to the application of
Section 162(m) of the Code.  If a payment is delayed pursuant to this Section,
then the payment must be made either (i) during the Company’s first taxable year
in which the Committee reasonably anticipates, or should reasonably anticipate,
that if the payment is made during such year, the deduction of such payment will
not be barred by application of Section 162(m) of the Code, or (ii) during the
period beginning with the first business day of the seventh month following the
Participant’s Separation from Service (the “six month anniversary”) and ending
on the later of (x) the last day of the taxable year of the Company in which the
six month anniversary occurs or (y) the 15th day of the third month following
the six month anniversary.  Where any scheduled payment to a specific
Participant in a Company’s taxable year is delayed in accordance with this
paragraph, all scheduled payments to that Participant that could be delayed in
accordance with this paragraph must also be delayed.  The Committee may not
provide the Participant an election with respect to the timing of the payment
under this Section.  For purposes of this Section, the term Company includes any
entity which would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code.

 

(b)                                 Federal Securities Laws or Other Applicable
Laws.  A payment may be delayed where the Committee reasonably anticipates that
the making of the payment will violate federal securities laws or other
applicable law; provided that the delayed payment is made at the earliest date
at which the Committee reasonably anticipates that the making of the payment
will not cause such violation.  For purposes of the preceding sentence, the
making of a payment that

 

11

--------------------------------------------------------------------------------


 

would cause inclusion in gross income or the application of any penalty
provision or other provision of the Code is not treated as a violation of
applicable law.

 

(c)                                  Other Events and Conditions.  A payment may
be delayed upon such other events and conditions as the Internal Revenue Service
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

 

6.8                                 Actual Date of Payment.  If calculation of
the amount of the payment under Part II of the Plan is not administratively
practicable due to events beyond the control of the Participant (or
Beneficiary), the payment will be treated as made upon the date specified under
Part II of the Plan if the payment is made during the first calendar year in
which the calculation of the amount of the payment is administratively
practicable.  Notwithstanding the foregoing, payment must be made no later than
the latest possible date permitted under Section 409A of the Code.  Moreover,
notwithstanding any other provision of this Plan to the contrary except
Section 6.5, and to the extent permitted by Section 409A of the Code, a payment
will be treated as made upon the date specified under Part II of the Plan if the
payment is made as close as administratively practicable to the relevant payment
date specified herein, and in any event within the same calendar year.

 

ARTICLE VII
DEATH BENEFITS

 

7.1                                 Designation of Beneficiary.  Upon a
Participant’s death, any remaining balance of a Participant’s vested Make-Whole
Account and vested Supplemental Account shall be paid to the Participant’s
Beneficiary as a death benefit.  The Committee will provide each Participant
with a form to be completed and filed with the Committee whereby the Participant
may designate a Beneficiary.

 

7.2                                 Failure to Designate a Beneficiary.  If the
Participant does not designate a Beneficiary, or if the Beneficiary who is
designated should predecease the Participant, the death benefit for a deceased
Participant shall be paid to the estate of the Participant, as the Participant’s
Beneficiary.

 

7.3                                 Death Prior to Commencement of Payment.  If
a Participant should die while still employed by the Company or otherwise before
payment of any Plan benefits has commenced, payments of any death benefit shall
be made to the Participant’s Beneficiary in the same benefit payment form
elected by the Participant, or otherwise required, under Section 6.2. 
Notwithstanding the foregoing, with respect to Part I of the Plan only:  (i) if
the Beneficiary is the estate, then the death benefit shall be paid in a single
lump sum, and (ii) if the death benefit is less than $25,000, the death benefit
shall be paid to the Participant’s Beneficiary in a single lump sum.

 

7.4                                 Death After Commencement of Payment.  If a
Participant should die after payment of Plan benefits has commenced, payment of
any death benefit will be made to the Participant’s Beneficiary as a
continuation of the benefit payment form that had been in effect for the
Participant.  Notwithstanding the foregoing, with respect to Part I of the Plan
only, if the Beneficiary is the estate, then the death benefit shall be paid in
a single lump sum.

 

12

--------------------------------------------------------------------------------


 

7.5                                 Death Benefit for Certain Participants.  If
an Employee who was an active participant in the Supplemental Security Plan on
December 31, 1996, should die while still employed by the Company, the portion
of the death benefit attributable to the Employee’s Supplemental Account,
determined after taking into account other death benefits attributable to the
elimination of the Supplemental Security Plan, shall not be less than the amount
determined by multiplying two point five (2.5) times the annualized base rate of
pay of the Employee on the date of death.

 

ARTICLE VIII
AMENDMENT AND TERMINATION

 

The Committee retains the sole and unilateral right to terminate, amend, modify
or supplement this Plan, in whole or in part, at anytime.  The Committee may
delegate the right to amend the Plan, subject to any limitations it may impose,
to an officer of the Company.  No such action shall adversely affect a
Participant’s right to receive amounts then credited to a Participant’s account
with respect to events occurring prior to the date of such amendment.  With
respect to Part II of the Plan, subject to Section 6.5 hereof, the Committee
may, in its sole discretion to the extent permitted in Section 409A of the Code,
provide for the acceleration of the time or schedule of a payment under the Plan
upon the termination of the Plan.  In the event of a Change in Control, the Plan
shall become irrevocable and may not be amended or terminated without the
written consent of each Plan Participant who may be affected in any way by such
amendment or termination either at the time of such action or at any time
thereafter.  This restriction in the event of a Change in Control shall be
determined by reference to the date any amendment or resolution terminating the
Plan is actually signed by an authorized party rather than the date such action
purports to be effective.

 

ARTICLE IX
ADMINISTRATION

 

9.1                                 Top Hat Plan.  The Company intends for the
Plan to be an unfunded “top-hat” plan for a select group of management or highly
compensated employees which is exempt from substantially all of the requirements
of Title I of ERISA pursuant to Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA.  The Company is the Plan sponsor under Section 3(16)(B) of ERISA.

 

9.2                                 Plan Administrator.  The Committee shall
have the authority to control and manage the operation and administration of the
Plan except as otherwise expressly provided in this Plan document.  The
Committee may designate other persons to carry out fiduciary responsibilities
under the Plan.  The Committee is the administrator of the Plan within the
meaning Section 3(16)(A) of ERISA.  As administrator, the Committee has the
authority (without limitation as to other authority) to delegate its duties to
agents and to make rules and regulations that it believes are necessary or
appropriate to carry out the Plan.  The Committee has the discretion (i) to
interpret and construe the terms and provisions of the Plan (including any
rules or regulations adopted under the Plan), (ii) to determine questions of
eligibility to participate in the Plan and (iii) to make factual determinations
in connection with any of the foregoing.  A decision of the Committee with
respect to any matter pertaining to the Plan including without limitation the
Employees determined to be Participants, the benefits payable, and the
construction or interpretation of any provision thereof, shall be conclusive and
binding

 

13

--------------------------------------------------------------------------------


 

upon all interested persons.  Benefits under the Plan shall be paid only if the
Committee decides in its discretion that the applicant is entitled to benefits
under the Plan.

 

ARTICLE X
CLAIMS PROCEDURE

 

10.1                           Claim.  A person with an interest in the Plan
shall have the right to file a claim for benefits under the Plan and to appeal
any denial of a claim for benefits.  Any request or application for a Plan
benefit or to clarify the claimant’s rights to future benefits under the terms
of the Plan shall be considered to be a claim.

 

10.2                           Written Claim.  A claim for benefits will be
considered as having been made when submitted in writing by the claimant (or by
such claimant’s authorized representative) to the Committee.  No particular form
is required for the claim, but the written claim must identify the name of the
claimant and describe generally the benefit to which the claimant believes he is
entitled.  The claim may be delivered personally during normal business hours or
mailed to the Committee.

 

10.3                           Committee Determination.  The Committee will
determine whether, or to what extent, the claim may be allowed or denied under
the terms of the Plan.  If the claim is wholly or partially denied, the claimant
shall be so informed by written notice within 90 days after the day the claim is
submitted unless special circumstances require an extension of time for
processing the claim.  If such an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period.  Such extension may not exceed an
additional 90 days from the end of the initial 90-day period.  The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan expects to render the final decision.  If notice
of denial of a claim (in whole or in part) is not furnished within the initial
90-day period after the claim is submitted (or, if applicable, the extended
90-day period), the claimant shall consider that his claim has been denied just
as if he had received actual notice of denial.

 

10.4                           Notice of Determination.  The notice informing
the claimant that his claim has been wholly or partially denied shall be written
in a manner calculated to be understood by the claimant and shall include:

 

(1)                                  The specific reason(s) for the denial.

 

(2)                                  Specific reference to pertinent Plan
provisions on which the denial is based.

 

(3)                                  A description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary.

 

(4)                                  Appropriate information as to the steps to
be taken if the claimant wishes to submit his claim for review.

 

10.5                           Appeal.  If the claim is wholly or partially
denied, the claimant (or his authorized representative) may file an appeal of
the denied claim with the Committee requesting that the claim be reviewed.  The
Committee shall conduct a full and fair review of each appealed claim

 

14

--------------------------------------------------------------------------------


 

and its denial.  Unless the Committee notifies the claimant that due to the
nature of the benefit and other attendant circumstances he is entitled to a
greater period of time within which to submit his request for review of a denied
claim, the claimant shall have 60 days after he (or his authorized
representative) receives written notice of denial of his claim within which such
request must be submitted to the Committee.

 

10.6                           Request for Review.  The request for review of a
denied claim must be made in writing.  In connection with making such request,
the claimant or his authorized representative may:

 

(1)                                  Review pertinent documents.

 

(2)                                  Submit issues and comments in writing.

 

10.7                           Determination of Appeal.  The decision of the
Committee regarding the appeal shall be promptly given to the claimant in
writing and shall normally be given no later than 60 days following the receipt
of the request for review.  However, if special circumstances (for example, if
the Committee decides to hold a hearing on the appeal) require a further
extension of time for processing, the decision shall be rendered as soon as
possible, but no later than 120 days after receipt of the request for review.
 However, if the Committee holds regularly scheduled meetings at least
quarterly, a decision on review shall be made by no later than the date of the
meeting which immediately follows the Plan’s receipt of a request for review,
unless the request is filed within 30 days preceding the date of such meeting.
 In such case, a decision may be made by no later than the date of the second
meeting following the Plan’s receipt of the request for review.  If special
circumstances (for example, if the Committee decides to hold a hearing on the
appeal) require a further extension of time for processing, the decision shall
be rendered as soon as possible, but no later than the third meeting following
the Plan’s receipt of the request for review. If special circumstances require
that the decision will be made beyond the initial time for furnishing the
decision, written notice of the extension shall be furnished to the claimant (or
his authorized representative) prior to the commencement of the extension.  The
decision on review shall be in writing and shall be furnished to the claimant or
to his authorized representative within the appropriate time for the decision.

 

10.8                           Hearing.  The Committee may, in its sole
discretion, decide to hold a hearing if it determines that a hearing is
necessary or appropriate in order to make a full and fair review of the appealed
claim.

 

10.9                           Decision.  The decision on review shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, as well as specific references to the pertinent Plan
provisions on which the decision is based.

 

10.10                     Exhaustion of Appeals.  A person must exhaust his
rights to file a claim and to request a review of the denial of his claim before
bringing any civil action to recover benefits due to him under the terms of the
Plan, to enforce his rights under the terms of the Plan, or to clarify his
rights to future benefits under the terms of the Plan.

 

10.11                     Committee’s Authority.  The Committee shall exercise
its responsibility and authority under this claims procedure as a fiduciary and,
in such capacity, shall have the

 

15

--------------------------------------------------------------------------------


 

discretionary authority and responsibility (1) to interpret and construe the
Plan and any rules or regulations under the Plan, (2) to determine the
eligibility of Employees to participate in the Plan, and the rights of
Participants to receive benefits under the Plan, and (3) to make factual
determinations in connection with any of the foregoing.  Benefits under the Plan
shall be paid only if the Committee decides in its discretion that the applicant
is entitled to benefits under the Plan.

 

10.12                     Civil Action.  Any civil action brought with respect
to a decision of the Committee on review shall be brought within one year of the
mailing of the written decision to the claimant.

 

ARTICLE XI
NATURE OF COMPANY’S OBLIGATION

 

11.1                           Nature of Obligation.  The Company’s obligation
to the Participant under this Plan shall be an unfunded and unsecured promise to
pay.  The rights of a Participant or Beneficiary under this Plan shall be solely
those of an unsecured general creditor of the Company.  The Company shall not be
obligated under any circumstances to set aside or hold assets to fund its
financial obligations under this Plan.

 

11.2                           Financing.  Notwithstanding the foregoing, the
Company may, in its sole discretion establish such accounts, trusts, insurance
policies or arrangements, or any other mechanisms it deems necessary or
appropriate to account for or fund its obligations under the Plan.  Any assets
which the Company may set aside, acquire or hold to help cover its financial
liabilities under this Plan are and remain general assets of the Company subject
to the claims of its creditors.  The Company does not give, and the Plan does
not give, any beneficial ownership interest in any assets of the Company to a
Participant or Beneficiary.  All rights of ownership in any assets are and
remain in the Company.  Any general asset used or acquired by the Company in
connection with the liabilities it has assumed under this Plan shall not be
deemed to be held under any trust for the benefit of the Participant or any
Beneficiary, and no general asset shall be considered security for the
performance of the obligations of the Company.  Any asset shall remain a
general, unpledged, and unrestricted asset of the Company.  The Company’s
liability for payment of benefits shall be determined only under the provisions
of this Plan, as it may be amended from time to time.

 

ARTICLE XII
GENERAL PROVISIONS

 

12.1                           No Right to Employment.  Nothing in this Plan
shall be deemed to give any person the right to remain in the employ of the
Company or affect the right of the Company to terminate any Participant’s
employment with or without cause.

 

12.2                           No Assignment.  No right or benefit under the
Plan shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance or charge.  Any attempt to anticipate, alienate, sell, assign,
pledge, encumber or charge these benefits shall be void.  No right or benefit
under this Plan shall in any manner be liable for or subject to the debts,
contracts, liabilities, or torts of the person entitled to the benefit.  If any
Participant or Beneficiary under

 

16

--------------------------------------------------------------------------------


 

the Plan should become bankrupt or attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge any right to a benefit hereunder, then the
right or benefit, in the discretion of the Committee, shall cease.  In these
circumstances, the Committee may hold or apply the benefit payment or payments,
or any part of it, for the benefit of the Participant or his Beneficiary, the
Participant’s spouse, children, or other dependents, or any of them, in any
manner and in any portion that the Committee may deem proper.  Notwithstanding
the foregoing, to the extent permitted by Section 409A of the Code and subject
to Section 6.6, the Committee shall honor a judgment, order or decree from a
state domestic relations court which requires the payment of part or all of a
Participant’s or Beneficiary’s interest under this Plan to an “alternate payee”
as defined in Section 414(p) of the Code.

 

12.3                           Withholding.  Any amount required to be withheld
under applicable Federal, state and local tax laws (including any amounts
required to be withheld under Section 3121(v) of the Code) will be withheld in
such manner as the Committee will determine and any payment under the Plan will
be reduced by the amount so withheld, as well as by any other lawful
withholding.

 

12.4                           Governing Law.  This Plan shall be construed and
administered in accordance with the laws of the State of North Carolina to the
extent that such laws are not preempted by Federal law.

 

12.5                           Transfer of Accounts.  The Make-Whole Account and
Supplemental Account, if any, of each Spectra Energy Participant maintained
under the Plan immediately prior to the Distribution Date shall be transferred
to the Spectra Energy Corp Executive Cash Balance Plan and assumed by Spectra
Energy Corp as of the Distribution Date.  Each such Spectra Energy Participant
shall have no further rights under the Plan immediately after his Make-Whole
Account and Supplemental Account, if any, are transferred to the Spectra Energy
Corp Executive Cash Balance Plan and assumed by Spectra Energy Corp in
accordance with the terms and conditions of the Employee Matters Agreement by
and between Duke Energy Corporation and Spectra Energy Corp (the “Employee
Matters Agreement”).  Capitalized terms used in this Section 12.5 that are not
defined in this Plan shall have the meaning set forth in the Employee Matters
Agreement.

 

12.6                           Compliance with Section 409A of the Code.  It is
intended that Part II of the Plan comply with the provisions of Section 409A of
the Code, so as to prevent the inclusion in gross income of any amounts deferred
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts would otherwise actually be paid or made available to Participants
or Beneficiaries.  This Plan shall be construed, administered, and governed in a
manner that effects such intent, and the Company shall not take any action that
would be inconsistent with such intent.  Although the Company shall use its best
efforts to avoid the imposition of taxation, interest and penalties under
Section 409A of the Code, the tax treatment of deferrals under this Plan is not
warranted or guaranteed.  Neither the Company, the other members of the
Affiliated Group, their respective directors, officers, employees and advisors,
the Board, nor any committee shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant, Beneficiary or
other taxpayer as a result of the Plan.  Any reference in this Plan to
Section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such
Section 409A of the Code by the U.S. Department of Treasury or the Internal
Revenue Service.  For purposes of the Plan, the phrase

 

17

--------------------------------------------------------------------------------


 

“permitted by Section 409A of the Code,” or words or phrases of similar import,
shall mean that the event or circumstance shall only be permitted to the extent
it would not cause an amount deferred or payable under the Plan to be includible
in the gross income of a Participant or Beneficiary under Section 409A(a)(1) of
the Code.

 

12.7                           Electronic or Other Media.  Notwithstanding any
other provision of the Plan to the contrary, including any provision that
requires the use of a written instrument, the Committee may establish procedures
for the use of electronic or other media in communications and transactions
between the Plan or the Committee and Participants and Beneficiaries.
 Electronic or other media may include, but are not limited to, e-mail, the
Internet, intranet systems and automated telephonic response systems.

 

IN WITNESS WHEREOF, this amendment and restatement of the Plan is executed on
behalf of Duke Energy Corporation this 29th day of August, 2008.

 

 

DUKE ENERGY CORPORATION

 

 

 

 

 

By:

/s/Marc E. Manly

 

 

Marc E. Manly

 

 

Group Executive & Chief Legal Officer

 

18

--------------------------------------------------------------------------------